UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7504


DANNY MAURICE BULLOCK,

                    Petitioner - Appellant,

             v.

MARIE VARGO, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:12-cv-00397-LMB-TRJ)


Submitted: March 14, 2019                                         Decided: March 19, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Danny Maurice Bullock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Danny Maurice Bullock seeks to appeal the district court’s order denying on the

merits Bullock’s Fed. R. Civ. P. 60(b) motion for relief from the court’s prior judgment

denying his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Bullock has not

made the requisite showing. In his motion, Bullock argued that Supreme Court cases

established cause and prejudice for the default of the ineffective assistance of counsel

claims he raised in his § 2254 petition and, thus, his Rule 60(b) motion was in substance

an unauthorized, successive § 2254 petition. See Gonzalez v. Crosby, 545 U.S. 524, 530-

32 (2005) (holding that a motion is not a true Rule 60(b) motion where the claims raised

therein are based on new evidence or law). Accordingly, absent prefiling authorization



                                             2
from this court, the district court lacked jurisdiction to entertain Bullock’s successive

§ 2254 petition. See 28 U.S.C. § 2244(b)(3) (2012).

      We thus deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            3